Citation Nr: 1313398	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression and generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988.  He had subsequent active service in the Army National Guard of Louisiana and the Air National Guard of Louisiana with verified periods of active duty for training and inactive duty training from June 1988 to July 2002. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought on appeal.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.  In May 2009 the Board remanded the claim for additional development.  In March 2011 and November 2012, the Board remanded the claim again for additional development and adjudicative action.  The RO issued a supplemental statement of the case in February 2012 and the appeal is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran submitted a January 2013 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there were potentially outstanding May 2011 records from Dr. Larry Warner, regarding his psychiatric disability.  An attempt to obtain those records has not been made.  Therefore, any outstanding treatment records from that doctor should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release from the Veteran, obtain all outstanding records from Dr. Larry Warner.  Any negative search result should be noted in the record. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

